Citation Nr: 0717659	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-07 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability, with right leg 
radiculopathy.

3.  Entitlement to an initial compensable evaluation for left 
distal ulnar disability.

4.  Entitlement to an initial compensable evaluation for a 
left thumb disability.

5.  Entitlement to an initial compensable evaluation for 
hypertension.

6.  Entitlement to an initial compensable evaluation for 
urticaria.

7.  Entitlement to an initial compensable evaluation for a 
coccyx disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to April 
1998 and from January 199 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an initially compensable 
disability evaluation for urticaria is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is productive of 
no more than slight limitation of motion; forward flexion is 
not limited to 40 degrees or less; and the combined range of 
motion of the cervical spine is 240 degrees.  There is no 
objective evidence of intervertebral disc syndrome, muscle 
spasm, guarding, or localized tenderness resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.


2.  The veteran's lumbar spine disability is characterized by 
radiculopathy down the right extremity, pain, and minor 
limitation of motion.

3.  The veteran's left distal ulnar disability is not 
characterized by any abnormality, including malunion of the 
ulna with bad alignment, loss of motion, muscle or nerve 
damage, weakness, difficulties with grip or pinch, atrophy, 
or limitation of function, including in the arm, forearm, or 
hand.

4.  The veteran's left thumb disability is not characterized 
by ankylosis or limitation of motion.

5.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 100 or more; or, systolic pressure 
predominantly 160 or more.  The record also does not contain 
evidence of a history of diastolic pressure predominantly 100 
or more that requires continuous medication for control.

6.  The veteran's residuals of a coccyx fracture are not 
manifested by partial or complete removal of the coccyx, with 
painful residuals.  There is no objective evidence that the 
veteran experiences any residuals from his coccyx fracture.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5293 (2002); C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2006).

2.  The criteria for the assignment of a 40 percent rating, 
but no higher, for a lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285-5294 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235-5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
Codes 5285-5295).

3.  The criteria for an initial compensable evaluation for a 
left distal ulna disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5211 (2006).

4.  The criteria for an initial compensable evaluation for a 
left thumb disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a; 
Diagnostic Code 5228 (2006).

5.  The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 
(2006).

6.  The criteria for an initial compensable disability rating 
for a coccyx disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code 5298 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a June 2005 letter, with respect to the 
claims of entitlement to increased disability ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2005 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, although the veteran received the June 2005 VCAA letter 
after the June 2005 supplemental statement of the case, in 
October 2006 and May 2007, the veteran's representative has 
specifically waived the right to have any additional evidence 
referred to the "agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case" as 
provided by 38 C.F.R. § 20.1304.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the June 2005 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Scott & 
White Temple Clinic, Robert L. Allred, M.D., and Metroplex 
Hospital, and VA examination reports dated in January 2003, 
May 2005, and February 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

1.  Cervical Spine 
The veteran's cervical spine disability has been rated as 10 
percent disabling.  There is no medical evidence of record 
that the veteran has intervertebral disc disease.  The 
January 2003, November 2004, and May 2005 VA examiners have 
consistently diagnosed the veteran as having a cervical spine 
strain.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5290 provided for ratings 
based on limitation of motion of the cervical spine.  A 10 
percent rating was provided for slight limitation of motion 
of the cervical segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The veteran's cervical spine disability is rated as 10 
percent disabling under Diagnostic Code 5290 due to slight 
limitation of motion.  With respect to Diagnostic Code 5290, 
the Board notes that to warrant a rating in excess of 
10 percent the evidence must show that the veteran's 
disability is productive of moderate disability due to 
limitation of motion of the cervical spine.  In that regard, 
the Board notes that upon VA examination in January 2003, 
flexion was to 45 degrees, with pain at 45 degrees; extension 
was to 55 degrees; lateral flexion was to 45 degrees, 
bilaterally; and rotation was to 70 degrees, bilaterally.   
In November 2004, VA range of motion studies indicated 
flexion to 45 degrees; extension to 30 degrees; lateral 
flexion to 45 degrees, bilaterally; and rotation was to 80 
degrees, bilaterally.  Pain began at 30 degrees of extension.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or flare-ups.  There was no objective evidence of painful 
motion, spasm, weakness or tenderness.  In May 2005, flexion 
was to 45 degrees; extension was to 45 degrees; lateral 
flexion was to 45 degrees, bilaterally; left lateral rotation 
was to 80 degrees; and right lateral rotation was to 60 
degrees.  There was pain on the right side of the base of the 
neck, at the end of right lateral rotation.  These findings 
clearly do not represent moderate limitation of motion, nor 
were they described by the examiner as such.  Thus, the Board 
finds that the criteria for a rating in excess of 10 percent 
under Diagnostic Code 5290, as in effect prior to September 
26, 2003, have not been met.

Applying the amended criteria set forth above, the Board also 
finds that the amended criteria for a rating in excess of 10 
percent for the veteran's service-connected cervical spine 
disability have not been met.  As set forth above, range of 
motion testing demonstrated that the veteran's cervical spine 
symptomatology does not fall within the criteria for a rating 
in excess of 10 percent.  The veteran's cervical spine 
disability has never been shown to have been manifested by 
forward flexion of less than 30 degrees or a combined range 
of motion of the cervical spine less than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, so as to warrant a 
20 percent disability rating under either the former or 
current rating criteria.   As mentioned, flexion has been 
limited, at its worst, to 45 degrees and the combined range 
of motion was 320 degrees upon examination in May 2005.  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent for the veteran's service-
connected cervical spine disability have not been met under 
either the former or current rating criteria.



2.  Lumbar Spine
The veteran alleges entitlement to a disability rating in 
excess of 10 percent for his lumbar spine disability.  His 
lumbar spine disability is characterized by limitation of 
motion and right leg paresthesia.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2006).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The veteran alleges entitlement to an initial disability 
rating in excess of 10 percent for his lumbar spine 
disability.  A review of the record reveals that his lumbar 
spine disability warrants a 40 percent rating, but no higher, 
under the former criteria for evaluating intervertebral disc 
syndrome.  As such, he is entitled to a 40 percent disability 
evaluation under these criteria.  In January 2003, a VA 
examiner noted that there was tenderness to palpation in the 
low back and straight leg raising caused pain.  Additionally, 
neurological evaluation demonstrated that deep tendon 
reflexes were absent and there was decreased sensation to 
light touch in the right posterior calf.  Lasegue sign was 
positive.  In November 2004, straight leg raise testing was 
positive.  The May 2005 VA examiner also noted right lower 
extremity radiculopathy involving the L5 nerve root.  
Although, the right lower extremity did not reveal abnormal 
electrical signs and there was no electromyographic evidence 
of radiculopathy or distal entrapment; the veteran has been 
diagnosed as having lumbosacral spine degenerative joint and 
degenerative disc disease at L3-4 and L4-5 with spondylitic 
foraminal stenosis at L5, and lumbosacral spine stenosis is 
manifested by L5 radiculopathy during flare-ups.  
Accordingly, the veteran's lumbar spine disability is 
productive of severe impairment with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

The veteran does not warrant the maximum schedular rating of 
60 percent under the former criteria of Diagnostic Code 5293 
because there is no evidence of pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  The November 2004 and May 2005 
VA examiner found no objective evidence of painful motion, 
spasms, weakness, or tenderness.  Sensory and motor 
examinations were normal.  Reflexes were also normal.  

Accordingly, the veteran is not entitled to a disability 
rating in excess of 40 percent.  Characteristic symptoms 
indicate of a pronounced level of disability are not 
demonstrated by the record.  The other option is to consider 
orthopedic and neurological manifestations separately.  There 
is no evidence of severe limitation of motion under DC 5292 
(in effect at the time of the veteran's initial 1999 claim) 
for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R. § 4.124(a), Diagnostic Codes 
8520, 8620, 8720 (2003).  The veteran's primary problem does 
not involve any form of paralysis; rather, he experiences 
sensory radiculopathy that causes pain, particularly in the 
right lower extremity.

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 40 percent.  The veteran has been 
afforded several VA examinations throughout the pendency of 
this appeal; however, none of them have documented limitation 
of motion such that a disability rating in excess of 40 
percent would be warranted.  In January 2003, flexion was to 
90 degrees; extension was to 30 degrees; lateral flexion was 
to 35 degrees, bilaterally; and rotation was to 30 degrees, 
bilaterally.  There was pain in all ranges of motion.  In 
November 2004 the veteran exhibited full range of motion.  
There was pain was on flexion at 90 degrees.  Repeated and 
resisted motion did not further limit range of motion or 
function.  May 2005 VA range of motion testing demonstrated 
flexion to 90 degrees; extension to 30 degrees; lateral 
flexion to 30 degrees, bilaterally; and rotation to 30 
degrees, bilaterally.  There was pain throughout forward 
flexion, at the end of extension, and at the end of right 
lateral flexion.  There was no additional decrease in range 
of motion after repetitive use.  

In light of the aforementioned examination results, the 
veteran does not have unfavorable ankylosis of the entire 
spine for a 100 percent evaluation.  He does not have 
unfavorable ankylosis of the entire thoracolumbar spine for a 
50 percent evaluation.  The veteran does not have unfavorable 
ankylosis of the entire cervical spine, or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis of 
the entire cervical spine for a 30 percent evaluation.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of moderately 
severe incomplete paralysis, of marked muscle atrophy (60 
percent), or complete paralysis of the foot (80 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

In conclusion, the veteran's service-connected lumbar spine 
disability warrants a 40 percent disability rating, but no 
higher.

3.  Left Distal Ulna
The veteran's left distal ulnar disability has been evaluated 
as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5211, relating to impairment of the ulna.  Under Diagnostic 
Code 5211, a 10 percent evaluation is warranted for malunion 
with bad alignment for both the minor and major extremity.  A 
20 percent disability evaluation is warranted for nonunion in 
the lower half.  A 30 percent evaluation is warranted for 
nonunion in the upper half with false movement without loss 
of bone substance or deformity for the major extremity, while 
a 20 percent evaluation is warranted for the minor extremity.  
A 40 percent disability evaluation is warranted for nonunion 
in the upper half with false movement with loss of bone 
substance (1 inch or more) and marked deformity, for the 
major extremity, while a 30 percent evaluation is warranted 
for the minor extremity.

In this case, the Board finds that the symptomatology 
manifested by the veteran's fracture of the right ulna is not 
commensurate with a compensable rating under Diagnostic Code 
5211, as the evidence does not show malunion of the ulna, 
with bad alignment.  Upon VA examination in January 2003, the 
left forearm was tender to palpation over the ulnar aspect.  
In July 2003, the veteran presented with complaints of 
soreness and pain in his arm.  Examination demonstrated that 
the left arm was smaller than the right.  There was 
tenderness at the swollen fracture site, but not really very 
much.  Forearm musculature was adequate and non-tender.  In 
August 2003, a bone scan was essentially normal.  In November 
2004, the examiner noted the veteran's subjective complaints 
of pain, with exacerbations occurring when washing dishes and 
cold weather; however, the veteran was not taking any 
medications or undergone any surgeries for his left forearm 
pain. 

A May 2005 VA examiner noted complaints of pain upon rotating 
the left forearm to either side, external or internal.  There 
was moderate tenderness on the surrounding soft tissue of the 
fracture site of the ulnar bone, with some cracking sounds.  
The pain was moderate-to-severe, depending on how he rotated 
the forearm.  He denied any pain when lifting weights, as 
long as he did not rotate the forearm.  There was some 
weakness, stiffness, and some slight bowing of the ulnar 
bone.  There was some functional impairment during flare-ups.  
There was no redness, instability, giving away, locking, 
abnormal motion, malunion, nonunion, or loss motion.  He 
denied any problems regarding his wrist and examination 
revealed normal range of motion of the left wrist.  

The veteran continued to present with subjective complaints 
of pain in February 2006 VA.  A July 2006 bone scan 
demonstrated mild intensity of tracer activity at the 
fracture site in the distal aspect of the left ulna, most 
consistent with post-traumatic changes.  Other findings, were 
most consistent with minimal to mild changes of degenerative 
joint disease.  

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including 5206, 5207, and 5213, pursuant to 
limitation of motion of the forearm.  The May 2005 VA 
examination, however, noted tat there was no joint 
involvement.  Additionally, Diagnostic Codes 5214 and 5215 
are not for application because the veteran has demonstrated 
full range of motion of the left wrist.

The Board also acknowledges the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5010, wherein degenerative or 
traumatic arthritis substantiated by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion.  Although the 
May 2005 VA examination report and July 2006 bone scan 
indicate degenerative changes of the ulna, there is no 
indication that the elbow and/or wrist joints are involved.

Accordingly, an initial compensable rating is not warranted 
under Diagnostic Code 5211 for the veteran's service-
connected left distal ulna disability because the veteran has 
not been shown to have malunion of the left ulna with bad 
alignment.  Rather, the veteran's left distal ulna disability 
is characterized by localized pain and tenderness.

4.  Left Thumb
With respect to the veteran's left thumb disability is 
evaluated as noncompensable under Diagnostic Code 5228.  
Under Diagnostic Code 5228, limitation of motion of the thumb 
is evaluated as noncompensable for both hands where there is 
a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  A 20 percent evaluation is warranted for both hands 
where there is a gap of one to two inches (2.5 to 5.1 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A maximum 20 evaluation 
for both hands is warranted where there is a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.

The veteran's left thumb disability could also be evaluated 
under Diagnostic Code 5224.  Under Diagnostic Code 5224, 
ankylosis of the thumb will be evaluated as 10 percent 
disabling for both the major (dominant) hand and the minor 
hand where the ankylosis is favorable.  A 20 percent 
evaluation is warranted for both hands where there is 
unfavorable ankylosis.  A note to this section states that 
consideration is also to be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Upon review of the medical evidence of record, an initial 
compensable evaluation is not warranted for the veteran's 
service-connected left thumb injury because there is no 
evidence of any limitation of motion or ankylosis of the left 
thumb.  Upon VA examination in January 2003, his left thumb 
was normal.  In November 2004, the veteran presented with 
subjective complaints of pain with cold weather; however, 
physical examination demonstrated that he could move the left 
thumb without any difficulties.  In May 2005, the veteran 
submitted to the examiner that his left thumb was okay, with 
occasional aches with weather changes, but no difficulties in 
using his left thumb.  Objective findings were a normal left 
thumb.  There was no pain, redness, or tenderness.  The 
veteran exhibited normal range of motion of the distal 
interphalangeal joints and normal opposition of the tip of 
the thumb to the tip of all the fingers.  There was normal 
movement and coordination of the left thumb.  X-rays were 
normal aside from an old fracture deformity in the terminal 
tuft of the distal phalanx. 

In the absence of any medical evidence of limitation of 
motion or ankylosis, an initial compensable evaluation or the 
veteran's left thumb disability is not warranted.



5.  Hypertension
The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this code, a 10 percent rating 
is warranted for diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  The note under this code explains 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90mm., or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, including Note 1 (2006).

The criteria above does not support a compensable rating for 
the veteran's hypertension.  This is based on the medical 
evidence which fails to show diastolic pressure readings 
predominantly 100 or more, or systolic pressure readings 
predominantly 160 or more.  There is also no indication that 
the veteran has a history of diastolic pressure predominantly 
100 or more and requires continuous medication for control of 
his hypertension.  Rather, the record indicates that the 
veteran's hypertension does not require any medication.  
Additionally, the blood pressure readings of record have been 
essentially normal.  Moreover, the veteran submitted during 
his may 2005 VA examination that he only experienced any 
elevated blood pressure reading on one occasion and after 
that he had not experienced any subsequent symptoms of 
hypertension, even though he had gained 45 pounds since his 
discharge from service.  

Upon VA examination in January 2003, the veteran's blood 
pressure was 140/89.  In July 2003, private treatment records 
indicated that the veteran was negative for high blood 
pressure.  Scott and White Temple Clinic records from 
September 2003 indicate that the veteran's blood pressure was 
120/80.  November 2004 VA examination blood pressure readings 
were 133/76, 131/78, and 133/74.  At that time, the veteran 
was diagnosed as having normal blood pressure.  In May 2005, 
a VA examiner noted that previous blood pressure readings had 
been normal and at that time his blood pressure was 127/44.  
He indicated that there was no evidence of hypertension.  

The aforementioned evidence demonstrates that the veteran's 
diastolic pressures do not approach 100.  As for his systolic 
readings, none of the above-noted readings reflect a reading 
over 160.   There is also no evidence of history of diastolic 
pressures above 100 nor does the veteran's hypertension 
require continuous medication for its control.  Accordingly, 
an initial compensable evaluation for the veteran's service-
connected hypertension under Diagnostic Code 7101 is not 
warranted.

6.  Coccyx
The veteran's coccyx disability is rated noncompensable under 
38 C.F.R. § 4.124a, Diagnostic Code 5298, which applies to 
removal of the coccyx.  Under Diagnostic Code 5298, a 
noncompensable evaluation is warranted for removal of the 
coccyx without painful residuals.  A maximum evaluation of 10 
percent is warranted for partial or complete removal of the 
coccyx, with painful residuals.  The medical evidence of 
record fails to demonstrate that the veteran has had any or 
his entire coccyx removed.  Additionally, there is no 
indication that the veteran currently suffers from any 
residual associated with his in-service coccyx fracture.  

Upon VA examination in January 2003, the veteran's coccyx was 
normal.  In November 2004, the VA examiner indicated that 
there were no current problems associated with the veteran's 
coccyx.  Moreover, during his May 2005 VA examination, the 
veteran submitted that his coccyx was okay.  The examiner 
also determined that the veteran's coccyx was asymptomatic.

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for a 
coccyx disability under Diagnostic Code 5298.




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a cervical spine disability is denied.

Entitlement to an initial disability rating of 40 percent, 
but no higher, for a lumbar spine disability, with right leg 
radiculopathy, is granted.

Entitlement to an initial compensable evaluation for left 
distal ulnar disability is denied.

Entitlement to an initial compensable evaluation for a left 
thumb disability is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.

Entitlement to an initial compensable evaluation for a coccyx 
disability is denied.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to claim of entitlement to an increased 
rating for his urticaria.  A review of the record shows that 
service connection was granted for urticaria and that a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.118, Diagnostic Code 7825.

Under Diagnostic Code 7825, a 10 percent rating is warranted 
for recurrent episodes of urticaria occurring at least four 
times during the past 12-month period, responding to 
treatment with antihistamines or sympathomimetics.  A 30 
percent evaluation is available where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, and requiring intermittent 
systemic immunosuppressive therapy for control.  A maximum 60 
percent evaluation is available where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.

Throughout the pendency of this appeal, the veteran's 
urticaria appears to have worsened.  Private treatment 
records and Scott and White Temple Clinic notes noted a 
history of hives since 1993, which came and went.  As of 
August 2003, his hives had last reoccurred in June 2003.   
Prior to that he had three years free of hives and 
angioedema.  

In November 2004, the VA examiner noted that the veteran had 
been diagnosed as having autoimmune urticaria in January 
2004.  He recorded that the veteran had used his epinephrine 
pen eight timed in the past year for anaphylaxis reaction.  
The May 2005 VA examiner indicated that the veteran's 
urticaria was intermittent not progressive.  At that time, 
the veteran was taking Atarax and Sudafed.  He had been on 
the medications on a daily basis for the past 12 months.  The 
examiner noted no local or systemic symptoms but that he did 
develop urticaria on his upper chest and upper back, 
accompanied sometimes by swelling of the lips and eyelids, 
especially if he did not take his medications.  The veteran 
stated that since he had been on the Atarax and Sudafed his 
attacks were only occasional.  His last attack had been 
months earlier and had been mild, over the anterior chest.  
It was not accompanied by angiodema.  In February 2006, a VA 
treatment provider indicated that the veteran was still 
taking antihistamines; however, these only partially 
ameliorated his condition.  

VA treatment notes indicted that the veteran received 
hospital treatment on at least four occasions in October and 
November 2005 for his urticaria.  The treatment notes 
indicate daily problems, despite taking high doses of 
antihistamines.  His treatment provider opined that the 
veteran's condition had worsened over the years and that it 
did interfere severely with his functional abilities.  
 
It is noted that the veteran was last evaluated by VA for his 
service-connected urticaria in May 2005 the veteran requested 
a new examination in order to ascertain the current severity 
of his urticaria.  Although a new examination is not required 
simply because of the time that has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  See 
VAOPGCPREC 11-95 (1995).  Thus, the RO should afford the 
veteran a new examination.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Please ensure compliance with VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take all necessary 
steps to obtain private and VA treatment 
records concerning the veteran's 
urticaria from November 2005.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
urticaria.  The claims folder must be 
provided to the examiner.  Any indicated 
studies should be performed.  The 
examiner should note the umber of 
episodes the veteran has suffered in the 
past 2 months, and opine as to the 
whether they were debilitating.  The 
examiner should also describe the 
veteran's treatment and its 
effectiveness.  

4.  Then, the AMC should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal remain denied, 
the AMC should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


